UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 19, 2007 SPACEDEV, INC. (Exact Name of Registrant as Specified in Charter) Delaware 000-289477 84-1374613 (State of Incorporation) (Commission File No.) (I.R.S. Employer Identification Number) 13855 Stowe Drive, Poway, California92064 (Address of Principal Executive Offices) (858) 375-2000 (Registrant's Telephone Number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: 
